department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date uilc cc dom it a wta-n-100540-00 memorandum for harry martin fed-state coordinator north-south carolina district from lewis j fernandez deputy assistant chief_counsel income_tax accounting subject north carolina flood relief - interest subsidies for business this technical assistance is in response to your request for assistance dated date regarding the tax treatment of state payments made to individuals and businesses of north carolina who suffered losses due to the flood damage caused by hurricane floyd technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issues what are the federal_income_tax consequences to a business taxpayer who receives benefits under the following flood relief programs a deferred payment loans b business advance program c interest buy-down on sba loans what information reporting requirements if any does the state of north carolina have with respect to payments under these flood relief programs conclusions a businesses that receive no-interest deferred payment loans are not required to include an amount in income and are not entitled to take any deduction for interest_paid or accrued wta-n-100540-00 b businesses that receive payments under the business advance program are not required to include an amount in income and are not entitled to take any deduction for interest_paid or accrued c payments to businesses under the interest buy-down program are includible in the gross_income of the business in the year the payment is received cash_basis taxpayers or in the year the taxpayer applies for the payment accrual basis taxpayers businesses may deduct in each year of the loan the amount of interest that accrues in that year the state must file information returns to report payments to business taxpayers that are not corporations for which the interest subsidy payments for the year total dollar_figure or more facts in response to widespread damage caused by hurricane floyd in the governor of north carolina proposed a state emergency package consisting of numerous relief programs to assist individuals and small businesses in recovering from the disaster on date the legislature enacted the hurricane floyd recovery act of which appropriated funds for a package of relief programs and requires that state agencies distributing the funds inform recipients by written_statement of the federal and state_income_tax consequences of the disbursements accordingly the north carolina department of revenue has requested your assistance in determining the federal_income_tax treatment of the disbursements the following disaster assistance programs are addressed in this technical assistance the numbers appeared in the margin of materials in your request for assistance deferred payment loans this program provides interest-free state-funded three year loans to small and mid- sized businesses that are economically viable but do not qualify for small_business administration sba loans at the end of three years the business must repay the principal_amount of the loan to the state business advance program the north carolina department of commerce will provide cash advances of up to dollar_figure to businesses that have applied for sba loans to pay for immediate needs under this program funds can be disbursed within days as opposed to three to six weeks to receive the sba loan proceeds the business must repay amounts received under the business advance program upon receipt of the sba loan funds wta-n-100540-00 interest buy-down on sba loans north carolina will provide grants to flood victims equal to the cost of interest on sba loans for the first three years this program will be administered by commercial banks businesses that qualify for sba loans will take their executed sba loan documents to the bank the bank will calculate the amount of interest for the first three years and issue a check to the business in that amount law and analysis sec_61 provides generally that gross_income means all income from whatever source derived sec_1_61-1 of the income_tax regulations provides that gross_income includes income realized in any form in 348_us_426 1955_1_cb_207 the united_states supreme court held that the concept of gross_income encompassed accessions to wealth clearly realized over which taxpayers have complete dominion sec_451 provides generally that an item_of_gross_income shall be included in gross_income in the taxable_year in which received by the taxpayer unless under the taxpayer’s method_of_accounting the amount is to be properly accounted for in a different period sec_446 and c provide generally that both the cash_method and the accrual_method are permissible methods_of_accounting cash_basis taxpayers generally take items into gross_income in the taxable_year in which they are actually or constructively received sec_1_451-1 c i accrual basis taxpayers generally take items into gross_income when all the events have occurred that fix the taxpayer’s right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_451-1 c ii a sec_163 generally permits business taxpayers to deduct all interest_paid or accrued within the taxable_year on trade_or_business indebtedness sec_461 provides generally that deductions are taken in the taxable_year which is proper under the taxpayer’s method_of_accounting in general_deductions for cash_basis taxpayers are proper in the year of payment sec_1_461-1 however sec_461 provides rules for prepaid_interest and provides generally that if taxable_income is computed under the cash_receipts_and_disbursements_method of accounting interest_paid by the taxpayer which is properly allocable to any period with respect to which the interest represents a charge for the use or forbearance of money and which is after the close of the taxable_year in which paid shall be charged to capital_account and shall be treated as paid in the period to which so allocable wta-n-100540-00 accrual basis taxpayers generally take deductions in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 sec_1_461-1 in the case of interest_expense economic_performance occurs as the interest cost economically accrues sec_1_461-4 under the rules of sec_163 and sec_461 taxpayers engaged in a trade_or_business are generally permitted to deduct interest as it accrues that is ratably over the period of the indebtedness this is true regardless of whether taxpayers compute income using an accrual_method of accounting or a cash_method_of_accounting in general sec_7872 defines a below-market_loan as any loan on which the interest rate charged is less than the applicable_federal_rate under sec_1274 afr sec_7872 provides that the borrower of a below-market term_loan is treated as having received from the lender on the date the loan is made cash in an amount equal to the excess of the amount_loaned over the present_value of all payments required under the loan the imputed transfer sec_7872 further provides that a below-market term_loan is treated as having original_issue_discount in an amount equal to the imputed transfer which is in addition to any other original_issue_discount on the loan determined without regard to sec_7872 sec_7872 applies only to the below-market loans listed in sec_7872 under sec_7872 a tax_avoidance loan is a below-market_loan one of the principal purposes of the interest arrangements of which is the avoidance of any federal tax under sec_7872 a significant effect loan is a below-market_loan for which to the extent provided in regulations the interest arrangements of the loan have a significant effect on any federal tax_liability of the lender or the borrower no regulations have been issued under sec_7872 sec_7872 b c and f do not apply in this case the legislative_history of sec_7872 indicates that most government-subsidized loans such as government insured or guaranteed student loans or residential mortgages were intended to be exempt from sec_7872 s rep no vol 98th cong 2d sess sec_6041 provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year must make an information_return under sec_1_6041-1 federal and state governments are considered persons engaged in a trade_or_business for purposes of sec_6041 however sec_1_6041-3 generally exempts payments to a corporation from the information reporting requirements wta-n-100540-00 deferred payment loans and business advance program these programs are addressed together because both programs provide zero interest loans to eligible businesses although loans under the business advance program are extremely short term in the absence of regulations implementing sec_7872 sec_7872 will not apply to loans under the deferred payment loans and business advance programs unless they are determined to be tax_avoidance loans under sec_7872 those programs were established by north carolina to provide state-subsidized financial assistance to businesses that were damaged by the floods the interest arrangements of loans under the programs are not structured with a principal purpose of avoiding federal tax and the loans are not tax_avoidance loans for purposes of sec_7872 therefore sec_7872 does not apply to loans under these programs accordingly upon receiving a zero interest loan under the deferred payment loans or business advance programs a business is not required to include an amount in income and may not take a deduction for interest_paid or accrued because the disbursing of a loan is not taxable to the recipient there is no information reporting requirement interest buy-down on sba loans the payment to a business taxpayer of the amount that the business is expected to pay in interest for the first three years of an sba loan is a clear accession to wealth that is includible in the business' gross_income 673_f2d_784 5th cir aff’g 74_tc_743 revrul_76_75 1976_1_cb_14 interest subsidy payments made by government agency to mortgagees on behalf of mortgagor owners of lower-income rental housing constitute gross_income to owners a cash_basis taxpayer must include the amount of the payment in income in the year the payment is received an accrual basis taxpayer must include the amount of the payment in income when all the events have occurred that fix the right to receive the income and the amount thereof can be determined with reasonable accuracy in this case it appears that the right to a grant becomes fixed when a business files its executed sba loan documents with the commercial bank once an application is filed the remaining processing is ministerial as the bank appears to merely calculate the amount of interest on the loan for the first three years based on the loan documents supplied by the business see 286_us_290 accordingly a business using the accrual_method of accounting should accrue the amount of the grant in income in the year it files for the grant with the bank even if the grant is not received until a subsequent year regardless of the method_of_accounting a taxpayer may deduct the interest it pays on wta-n-100540-00 the sba loan only as the interest accrues that is ratably over the period of the loan the payments to businesses under the interest buy-down program are fixed or determinable gains profits or income to the recipients therefore the state must make an information_return reporting a payment if the payment is dollar_figure or more and the recipient is not a corporation however the bank and not the state is required to make the information_return if the bank performs management or oversight functions in connection with the payment see revrul_93_70 1993_2_cb_294 we suggest that you advise the state of north carolina to describe the tax consequences of these payments to the recipients in language similar to the following the internal_revenue_service has advised us that you are not required to include any amount in income as a result of receiving a zero interest loan under the deferred payment loans or business advance programs you may not take a deduction for interest when you repay these loans if you have received a payment under the interest buy-down program you must include the amount of the payment in income in the year you received the payment if you are a cash_basis taxpayer or in the year you applied to the bank for the payment if you are an accrual basis taxpayer you may deduct in each year of the loan the amount of interest that accrues in that year taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_2000_1 2000_1_irb_4 and revproc_2000_2 2000_1_irb_73 respectively if you have any further questions about this memorandum please call george baker at
